

116 HR 5693 IH: Primary Health Services Enhancement Act
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5693IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Mr. Kind (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand Medicare Rural Health Clinic Services and
			 Federally Qualified Health Center Services to include physical therapy
			 services.
	
 1.Short titleThis Act may be cited as the Primary Health Services Enhancement Act. 2.Expanding Medicare Rural Health Clinic Services and Federally Qualified Health Center Services to include physical therapy services (a)In generalSection 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (B), by striking at the end and;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following new subparagraph:
						
 (C)such physical therapy services (as defined in subsection (p)) furnished by a physical therapist, and;
 (2)in paragraph (2)(A), by striking subparagraphs (A) and (B) and inserting subparagraphs (A) through (C); and (3)in paragraph (3)(A), by striking subparagraphs (A) through (C) and inserting subparagraphs (A) through (D).
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to services furnished on or after January 1, 2021.
			